UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-4078


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

RYAN DAVID MATTHEWS, a/k/a Red,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Alexander Williams, Jr., District
Judge. (8:11-cr-00147-AW-6)


Submitted:   July 12, 2012                 Decided:   August 3, 2012


Before KEENAN, DIAZ, and FLOYD, Circuit Judges.


Affirmed in part, dismissed in part by unpublished per curiam
opinion.


Dwight E. Crawley, LAW OFFICE OF DWIGHT E. CRAWLEY, Washington,
D.C., for Appellant. Arun G. Rao, Assistant United States
Attorney, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Ryan David Matthews pleaded guilty to conspiracy to

distribute and possess with intent to distribute phencyclidine,

in violation of 21 U.S.C. § 846 (2006).               The district court

sentenced Matthews    to   168    months    of   imprisonment     and   he   now

appeals.   His attorney has filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967), questioning whether Matthews’

guilty plea was knowing and voluntary and whether the sentence

was reasonable, but stating that there are no meritorious issues

for appeal.   Matthews was informed of his right to file a pro se

supplemental brief, but did not do so.           The Government has filed

a motion to dismiss Matthews’ appeal of his sentence based on

Matthews’ waiver of his right to appeal in his plea agreement.

For the reasons that follow, we dismiss the appeal of Matthews’

sentence and affirm his conviction.

           A defendant may, in a valid plea agreement, waive the

right to appeal under 18 U.S.C. § 3742 (2006).           United States v.

Wiggins, 905 F.2d 51, 53 (4th Cir. 1990).              This Court reviews

the validity of an appellate waiver de novo, and will enforce

the waiver if it is valid and the issue appealed is within the

scope thereof.    United States v. Blick, 408 F.3d 162, 168 (4th

Cir. 2005).

           An appeal waiver is valid if the defendant knowingly

and   intelligently   agreed     to   the   waiver.    Id.   at    169.      To

                                      2
determine    whether    a   waiver    is       knowing   and   intelligent,    this

Court examines “the totality of the circumstances, including the

experience and conduct of the accused, as well as the accused’s

educational background and familiarity with the terms of the

plea agreement.”        United States v. General, 278 F.3d 389, 400

(4th Cir. 2002) (internal quotation marks and citation omitted).

Generally, if the district court fully questions a defendant

regarding the waiver of his right to appeal during the Fed. R.

Crim.   P.     11     colloquy,      the       waiver    is    both    valid   and

enforceable.        United States v. Johnson, 410 F.3d 137, 151 (4th

Cir. 2005); United States v. Wessells, 936 F.2d 165, 167-68 (4th

Cir. 1991).     We have thoroughly reviewed the record and conclude

that Matthews’ guilty plea was knowing and voluntary.                     We also

conclude, therefore, that Matthews knowingly and intelligently

waived his right to appeal his sentence under the circumstances

presented.

             Because we conclude the appellate waiver was valid and

bars Matthews from appealing his 168-month sentence, we grant

the Government’s motion to dismiss the appeal to the extent it

seeks appellate review of Matthews’ sentence.                   We have examined

the entire record in accordance with the requirements of Anders

and have found no meritorious issues for appeal.                      We therefore

affirm Matthews’ conviction.



                                           3
           This Court requires that counsel inform Matthews, in

writing,   of    the   right     to   petition    the   Supreme    Court    of   the

United States for further review.                If Matthews requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this Court for

leave to withdraw from representation.                  Counsel’s motion must

state that a copy thereof was served on Matthews.                       We dispense

with oral argument because the facts and legal contentions are

adequately      presented   in    the   materials       before    the    Court   and

argument would not aid in the decisional process.



                                                             AFFIRMED IN PART;
                                                             DISMISSED IN PART




                                         4